Citation Nr: 1827731	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  05-09 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent prior to November 22, 2010, and in excess of 30 percent from November 22, 2010 onward, for the service-connected skin disability, to include keratosis, punctata of the palmar creases, tinea pedis, seborrheic dermatitis, keratosis, and xerosis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to October 1983.

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  In May 2010, the Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing convened at the RO.  A transcript of the hearing has been included in the claims file.  

This matter was remanded in October 2010 and November 2013 for additional development of the record, to include obtaining any outstanding relevant treatment records and to afford the Veteran a VA skin examination.  

In December 2016, the Board stayed the claim on appeal pursuant to Johnson v. McDonald, 27 Vet. App. 497 (2016).  In Johnson, the United States Court of Appeals for Veterans Claims addressed the rating of skin disabilities under 38 C.F.R. § 4.118.  VA later appealed the decision.  In July 2017, the Federal Circuit decided the issue in VA's favor.  See Johnson v. Shulkin, 862 F.3d 1351 (Fed. Cir. 2017).  

After the Johnson stay was lifted, the matter was again before the Board in September 2017; however, the Board determined that another remand was necessary in order to determine the current nature of the Veteran's skin disability because the Veteran had indicated that his disability had worsened since the last examination.  See October 2016 Informal Hearing Presentation (IHP).  The Veteran appeared for his scheduled VA skin examination in November 2017, and additional VA records were associated with the claims file.  A supplemental statement of the case was issued in January 2018.  Accordingly, the agency of original jurisdiction (AOJ) substantially complied with the Board's remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).   

Finally, with respect to due process, neither the Veteran nor his representative has raised any issue with the duty to notify or the duty to assist that remains outstanding.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

As noted in the September 2017 remand, the Board most recently remanded the issues of entitlement to an initial disability rating in excess of 30 percent for the service-connected hypertensive heard disease; and, entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to June 20, 2005.  These two claims are still in remand status before the Agency of Original Jurisdiction (AOJ), and are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  For the initial rating period prior to November 22, 2010, the service-connected skin disorder was manifested by seborrheic dermatitis and other skin irritation that affected at least 5 percent but less than 20 percent of the total body area, and required no more than topical therapy during any 12-month period.

2.  For the initial rating period from November 22, 2010 onward, the service-connected skin disorder has been manifested by seborrheic dermatitis and other skin irritation covering at least 20 percent, but no more than 40 percent of the entire body or exposed areas affected; constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs has never been required.  

CONCLUSIONS OF LAW

1.  Prior to November 22, 2010, the criteria for an initial disability rating in excess of 10 percent for the service-connected skin disability have not been met or more nearly approximated.  38 U.S.C. §§ 1155 , 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102 , 3.159, 4.1-4.7, 4.10, 4.118, Diagnostic Code 7806 (2017). 

2.  From November 22, 2010 onward, the criteria for an initial disability rating in excess of 30 percent for the service-connected skin disability have not been met or more nearly approximated. 38 U.S.C. §§ 1155 , 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102 , 3.159, 4.1-4.7, 4.10, 4.118, Diagnostic Code 7806 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Since the effective date of service connection, the Veteran's skin disability has included various diagnoses of dermatophytosis of the feet, xerosis and hyperpigmented patches on his elbows, and xerosis on his lower extremities, keratosis punctata of the palmar creases and maceration in the toe web spaces.  The Veteran has also reported a history of lesions on the hands and he indicated that he has used various over-the-counter lotions and creams for treatment.  See March 2004 VA skin examination report.  Ultimately, the Veteran was diagnosed with seborrheic dermatitis, including on his scalp and face.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C. § 1155 (2012).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2017). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In an appeal for a higher initial rating after a grant of service connection, all evidence submitted in support of a veteran's claim is to be considered.  In initial rating claims, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  38 C.F.R. § 4.2; Fenderson v. West, 12 Vet. App. 119.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

At a December 2006 VA examination, the Veteran reported having rashes on his hands, athlete's foot, and papules on his scalp.  Examination revealed stuck on keratotic papules on the scalp, creases of the hands with punctate keratotic papules and pits affecting less than 5 percent of the palm surface; and, interdigital web spaces with maceration, erythema, and scale of the feet, affecting 10 percent of the feet.  The assessment was seborrheic keratoses, punctate keratoderma of the palmar creases, and tinea pedis.  

A March 2008 rating decision explained that the Veteran's service-connected skin disability included tinea pedis, seborrheic keratoses and xerosis, in addition to the previously established keratosis punctata of the palmar creases of the hands.  

A May 2008 VA examination report provides essentially the same findings as noted on previous examinations, indicating that the Veteran continued to use over the counter hydrocortisone cream with only intermittent improvement of his symptoms.  At the time of the May 2008 examination, the Veteran's seborrheic dermatitis was asymptomatic, with no scalp, nasolabial or chest lesions noted.  There was minimal scaling in the palmar creases of the hands.  The examiner indicated that the seborrheic dermatitis affected 0 percent of the body surface and the xerosis/hand dermatitis affected less than 5 percent of body surface.  

Similarly, at his May 2010 Board hearing, the Veteran testified that he uses over the counter medications with intermittent relief of itching, and that the scabs on his head fall off from time to time.  

A November 2010 VA examination of the skin indicates that the Veteran's seborrheic dermatitis was moderate at that time, albeit intermittently.  The Veteran was treated with a topical corticosteroids (fluocinonide solution), and ketoconazole, which was neither a corticosteroid nor an immunosuppressive, according to the examiner.  Physical examination revealed that between 20 percent and 40 percent of exposed areas were affected, and greater than 5 percent but less than 20 percent of total body area was affected.  Other significant examination findings included red scaly patches on the bilateral nasolabial folds, and an erythematous hyperpigmented papule on the right forearm.  

In a July 2012 addendum, the VA examiner noted that the Veteran's seborrheic dermatitis was related to service, but was a separate skin disability from the other service-connected skin disabilities, and affected about 5 percent of his total skin surface and about 20 percent of exposed skin surface.  

Most recently, the Veteran's skin disorder was examined by VA in November 2017.  The examiner noted that the Veteran's symptoms included redness, flaking and irritation of the scalp, "nl" (nasolabial) folds, and beard area.  There was no disfigurement of the head, face or neck, and there were no systemic manifestations due to any skin disease (such as fever, weight loss or hypoproteinemia, for example).  

The Veteran continued to treat his skin condition with ketoconazole, a topical cream.  At the time of the examination, the total body area affected as less than 5 percent and the exposed area affected was less than 5 percent.  At the time of the examination, the Veteran's seborrheic dermatitis resulted in erythema and scaling of the upper lip, eyebrows, scalp, and "nl" folds.  The examiner concluded that the Veteran's skin condition had not worsened since the previous examination.  

For the initial rating period on appeal prior to November 22, 2010, the Veteran's service-connected skin disorder is rated as 10 percent disabling under Diagnostic Code 7824-7806.  38 C.F.R. § 4.118.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  In this case, Diagnostic Code 7824 governs diseases of keratinization (including ichthyoses, Darier's disease, and palmoplantar keratoderma).  Under that code, however, a compensable disability rating is only assignable when the disease requires the use of systemic medication such as immunosuppressive retinoids.  

In the instant case, as noted above, the Veteran uses only topical therapy for his skin condition.  However, given the Veteran's manifestations, and because the Veteran has been diagnosed with various skin disorders other than diseases of keratinization, the overall condition is more appropriately rated under Diagnostic Code 7806.  Accordingly, the diagnostic code is hyphenated, and Diagnostic Code 7806 is used to evaluate the disability.  

Under Diagnostic Code 7806 (dermatitis or eczema), a 10 percent rating is assigned where there is involvement of at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating requires involvement of 20 to 40 percent of the entire body or of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A maximum rating of 60 percent requires involvement of more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  A disability under Diagnostic Code 7806 may also be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), or scars (Diagnostic Code 7801-7805) depending on the predominant disability.  38 C.F.R. § 4.118.  However, in this case, the Veteran's skin condition waxes and wanes and is predominately manifested by skin irritation with itching and flaking, and not scarring.  Accordingly, the predominant disability is dermatitis and not scarring or disfigurement of the head, face, or neck.  In this regard, the regulations pertaining to the skin were amended in October 2008; however, the substantive changes affected the criteria for rating scars and disfigurement of the head, face, and neck, under Diagnostic Codes 7800 through 7805, and not 7806.  As the Board has determined that the predominant disability picture involves dermatitis, and not scarring, a discussion of the pre- and post-2008 amendments is not necessary in this case.  

After review of all the lay and medical evidence of record, the Board finds that for the initial rating period prior to November 22, 2010, the service-connected skin disability more nearly approximates the criteria for the currently assigned 10 percent disability rating, and does not more nearly approximate the criteria for a higher (30 percent) rating under Diagnostic Code 7806.  38 C.F.R. § 4.118.

As noted above, the service-connected skin disability manifested as a rash, flaking of scabs, and itching, that affected at least 5 percent, but less than 20 percent, of total body area.  The service-connected skin disability did not manifest as 20 to 40 percent of the entire body or of exposed areas affected at any time prior to November 22, 2010.  

Additionally, the service-connected skin disability did not require systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during any 12-month period, as required for a higher (30 percent) rating. In this case, the Veteran's use of topical corticosteroid treatment, such as skin creams (fluocinonide solution and ketoconazole), does not constitute "systemic therapy" under 38 C.F.R. § 4.118.  Johnson v. Shulkin, 862 F.3d 1351 (Fed. Cir. 2017) (holding that systemic therapy means treatment affecting the whole body, whereas topical therapy means treatment pertaining to a particular surface area that affects only the area to which it is applied).  

Based on the foregoing, the criteria for the assignment of an initial disability rating in excess of 10 percent for the service-connected skin disability have not been met or more nearly approximated.  At no time prior to November 22, 2010 has the evidence shown that the Veteran's skin condition(s) affect more than 15 percent of body surface; or, that the Veteran required systemic therapy.  Moreover, there is no indication that the skin conditions, on average or during flare-ups, covered 20 percent or more body surface or exposed areas.  In this regard, the Board considered the manifestations of all of the Veteran's diagnosed skin conditions, collectively, which provides for the potential for a higher rating than if each skin condition were separately rated for the entire period covered by this claim.  See, e.g., 38 C.F.R. § 4.118, Diagnostic Codes 7816 (psoriasis) and 7817 (exfoliative dermatitis).  

The first evidence of an increase in severity of the overall skin disability picture comes from findings at a November 2010 VA examination.  At that time, physical examination revealed that between 20 percent and 40 percent of exposed areas were affected, and greater than 5 percent but less than 20 percent of total body area was affected.  Other significant examination findings included red scaly patches on the bilateral nasolabial folds, and an erythematous hyperpigmented papule on the right forearm.  In a July 2012 addendum, the VA examiner essentially clarified that the percentages indicated at the November 2010 examination with regard to total body surface and total exposed areas included all of the Veteran's skin conditions, including the seborrheic dermatitis (noting that the Veteran's seborrheic dermatitis, alone, affected about 5 percent of his total skin surface and about 20 percent of exposed skin surface).  

Based on the foregoing, the Board finds that the service-connected skin disability more nearly approximates the criteria for the currently assigned 30 percent disability rating from November 22, 2010 onward, and does not more nearly approximate the criteria for a higher (60 percent) rating under Diagnostic Code 7806.  38 C.F.R. § 4.118.

As noted above, the service-connected skin disability manifested as a rash, flaking of scabs, and itching, that affected at least 20 percent, but less than 40 percent, of total body area.  The service-connected skin disability did not manifest as 40 percent or higher of the entire body or of exposed areas affected at any time since November 22, 2010.  In this regard, the findings from the most recent VA examination of November 2017 tend to show that the Veteran's overall skin disability was less severe than it was in November 2010; however, the Board is mindful that the condition waxes and wanes, and is not always constant.  Accordingly, the Board resolves all doubt in the Veteran's favor, and finds that the criteria for the 30 percent rating are more nearly approximated for the entire period covered by this claim since November 22, 2010.  

Additionally, the service-connected skin disability did not require constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs, during any 12-month period, as required for a higher (60 percent) rating.  As noted above, the Veteran's use of topical corticosteroid treatment, such as skin creams (fluocinonide solution and ketoconazole), does not constitute "systemic therapy" under 38 C.F.R. § 4.118.  Johnson v. Shulkin, 862 F.3d 1351 (Fed. Cir. 2017) (holding that systemic therapy means treatment affecting the whole body, whereas topical therapy means treatment pertaining to a particular surface area that affects only the area to which it is applied).  

Based on the foregoing, the criteria for the assignment of an initial disability rating in excess of 30 percent for the service-connected skin disability from November 22, 2010 onward, have not been met or more nearly approximated.  Because disabilities under Diagnostic Code 7806 are to be rated either as dermatitis "or" based on as a disfigurement of the head, face, or neck, "or" scars "depending on the predominant disability," the Board finds that the Veteran may not receive separate ratings under Diagnostic Codes 7800-7805, in addition to the 10 percent rating assigned prior to November 22, 2010 and the 30 percent rating assigned from November 22, 2010 onward, under Diagnostic Code 7806, for the same disability.  Moreover, even if the Board considered the assignment of separate ratings for the skin disability of the hands and the dermatitis of the other body parts, the combined rating would not exceed the 10 percent and 30 percent ratings already assigned, respectively (because the palmoplantar keratoderma has never required more than topical therapy, and therefore a separate compensable rating under Diagnostic Code 7824 is not warranted at any time during the period covered by this claim).  












	(CONTINUED ON NEXT PAGE)



Accordingly, the Board finds that the Veteran's skin disability symptoms have not been of the severity indicated for a 30 percent rating prior to November 22, 2010 or a 60 percent rating from November 22, 2010 onward.  See 38 C.F.R. § 4.118.  38 U.S.C. § 5107; 38 C.F.R. §§ 4.3, 4.7, 4.118.


ORDER

Prior to November 22, 2010, an initial disability rating in excess of 10 percent for the service-connected skin disability, to include keratosis, punctata of the palmar creases, tinea pedis, seborrheic dermatitis, keratosis, and xerosis, is denied.  

From November 22, 2010, an initial disability rating in excess of 30 percent for the service-connected skin disability, to include keratosis, punctata of the palmar creases, tinea pedis, seborrheic dermatitis, keratosis, and xerosis, is denied.  




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


